Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 1 of 14 PageID #: 1184




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK




    TN RE EDGEWELL PERSONAL CARE CO.                                Master F lie No.
    LITIGATION                                                      16 Civ. 3371 (KAM) (REM)


                              STIPULATION OF VOLUNTARY DISMISSAL

          IT IS HEREBY STIPULATED AND AGREED, by Plaintiffs Paul Lambrakis, Colleen

   Gorman, Laurel Birmingham, Dyan D’Aversa, Felipe Romero, Tracy Fernandez, Tngrid Anglin,

   Christina Newland, and Mark Nabong and Defendants Edgewell Personal Care Company,

   Edgewell Personal Care, LLC, Edgewell Personal Care Brands, LLC, Playtex Products, LLC,

   and Sun Pharmaceuticals, LLC, by and through their respective counsel, that the above-

   captioned case be, and hereby is, dismissed with prejudice pursuant to federal Rule of Civil

   Procedure 41(a)(1)(A)(ii), with each party to bear its own costs, expenses, and attorneys’ fees.

          IT IS FURTHER STIPULATED AND AGREED that this stipulation may be executed in

   counterparts and that facsimile and PDF signatures shall be deemed originals for all purposes.

    Dated: April 30, 2019                            By:/s/ Michael J. Reiss
                                                        Kegan A. Brown
                                                        Virginia F. Tent
                                                        LATHAM & WATKINS LLP
                                                        885 Third Avenue
                                                        New York, NY 10022
                                                        Telephone: 212-906-1200
                                                        fax: 212-751-4864
                                                        Email: kegan.brown1w.com
                                                        Email: virginia.tent@lw.com

                                                        Daniel Scott Schecter (pro hac vice)
                                                        Michael J. Reiss (pro hac vice)
                                                        LATHAM & WATKINS LLP
                                                        355 South Grand Avenue
                                                        Los Angeles, CA 90071
                                                        Telephone: 213-485-1234
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 2 of 14 PageID #: 1185




                                           fax: 213-891-8763
                                           Email: daniel.schecter@lw.com
                                           Email: michael.reiss@lw.com
                                           Attorneys for Deftndants Edgeweti
                                           Personal Care Company, Edgewell
                                           Personal Care, LLC, Edgeweti Personal
                                           Care Brands, LLC, Playtex Products,
                                           LLC, and Sun Pharmaceuticals, LLC


    Dated: April 24, 2019               By:____________________
                                           Frederic S. F ox
                                           KAPLAN FOX & MLSHEIMER LLP
                                           850 Third Avenue, 14th Floor
                                           New York, NY 10022
                                           Telephone: 212-687-1980
                                           fax: 212-687-7714
                                           Email: ffox@kaplanfox.com
                                           Liaison Counselfor Plaintiffs


    Dated: April 24, 2019               By:____________________
                                           Hunter Jay Shkolnik
                                           Salvatore C. Badala
                                           Paul Brian Maslo
                                           NAPOLI SHKOLNW PLLC
                                           360 Lexington Avenue, 11th floor
                                           New York, NY 10017
                                           Telephone: 212-397-1000
                                           F ax: 646-843-7603
                                           Email: pmaslo@napolilaw.com
                                           Email: hunter@napolilaw.com
                                           Email: sbadala@napolilaw.com
                                           Interim Co-Lead Counselfor Plaintiffs


    Dated: April 24, 2019               By:____________________
                                           Janine Lee Pollack
                                           THE SULTZER LAW GROUP P.C.
                                           351 W. 54th Street, Suite YC
                                           New York, NY 10019
                                           Telephone: 212-969-7810
                                           fax: 888-749-7747
                                           Email: pollackj@thesultzerlawgroup.com
                                           Interim Co-Lead Counselfor Plaintiffs
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 3 of 14 PageID #: 1186




    Dated: April 24, 2019
                                        By.
                                              Carl V. Malmstrom
                                              WOLF HALDENSTEIN
                                              ADLER FREEMAN & HERZ LLC
                                              111 W. Jackson St., Suite 1700
                                              Chicago, IL 60604
                                              Telephone: 312-984-0000
                                              fax: 212-545-4653
                                              Email: malmstrom@whath.com


    Dated: April 24, 2019               By:____________________
                                           Stephen Patrick DeNittis
                                           DENITTIS OSEFCHEN, PC
                                           5 Greentree Centre
                                           525 Route 73 North, Suite 410
                                           Marlton, NJ 08053
                                           Telephone: 856-797-9951
                                           Fax: 856-797-9978
                                           Email: sdenittis@denittislaw.com
                                           Interim Co-Lead Counselfor Plaintiffs


    Dated: April 24, 2019               By:____________________
                                           Laurence D. King
                                           Mario M. Choi
                                           KAPLAN FOX & KILSHEIMER LLP
                                           350 Sansome Street, Suite 400
                                           San Francisco, CA 94104
                                           Telephone: 415-772-4700
                                           Fax: 415-772-4707
                                           Email: lkingkaplanfox.com
                                           Email: mchoikaplanfox.com
                                          Additional Counselfor Plaintiffs

                                        By:_________________
    Dated: April 24, 2019                 Marc A. Wites
                                          WIlES LAW FIRM
                                          4400 North Federal Highway
                                          Lighthouse Point, FL 33064
                                          Telephone: 954-570-8989
                                          Fax: 954-354-0205
                                          Email: mwites@witeslaw.com
                                          Additional Counselfor Ptaintffs
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 4 of 14 PageID #: 1187




    Dated: April 24, 2019               By:_____________________
                                           Justin Farahi
                                           Raymond M. Collins
                                           FARAHI LAW FIRM APC
                                           22760 Hawthorne Boulevard Suite 230
                                           Torrance, CA 90505
                                           Telephone: 310-774-4500
                                           fax: 424-295-0557
                                           Email: justin@farahilaw.com
                                           Email: raymondfarahitaw@gmail.com
                                           Additional Counselfor Plaintiffs


    Dated: April24,20l9                 By:__________________
                                          Joseph G. Sauder
                                           Matthew D. Schelkopf
                                           SAUDER SCHELKOPF
                                          555 Lancaster Ave.
                                          Berwyn, PA 19312
                                          Telephone: 610-200-0580
                                          Email: jgssstriallawyers.com
                                          Email: mds@sstriallawyers.com
                                          Additional Counselfor Plaintiffs


                                        By:_________________
    Dated: April 24, 2019
                                          Brittany Weiner
                                          Seth Asher Nadler
                                          IMBESI LAW, P.C.
                                          450 Seventh Avenue
                                          Suite 1408
                                          New York, NY 10123
                                          Telephone: 646-380-8172
                                          fax: 212-658-9177
                                          Email: brittany@lawicm.com
                                          Email: seth@lawicb.com
                                          Additional Counselfor Plaintiffs
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 5 of 14 PageID #: 1188




                                            Persona! Care Company, Edgewett
                                            Personal Care, LLC, Edgewelt Persona!
                                            Care Brands, LLC, Playtex Products,
                                            LLC’, and Sun Pharmaceuticals, LLC


    Dated: April 26, 2019                By:_____________________
                                            Frederic S. Fox
                                            KAPLAN FOX & MLSHEIMER LLP
                                            850 Third Avenue, 14th Floor
                                            New York, NY 10022
                                            Telephone: 212-687-1980
                                            Fax: 212-687-7714
                                            Email: ffox@kaplanfox.com
                                            Liaison Counselfor Plaintiffs


    Dated: April 26, 2019                3yJ                 -




                                         Hunter Jay Shkolnik
                                         Salvatore C. Badala
                                         Paul Brian Maslo
                                         NAPOLI SHKOLNIK PLLC
                                         360 Lexington Avenue, 11th Floor
                                         New York, NY 10017
                                         Telephone: 212-397-1000
                                         Fax: 646-843-7603
                                         Email: pmaslo@napoliIaw.com
                                         Email: hunter@napolilaw.com
                                         Email: sbadala@napolilaw.com
                                         Interim Co-Lead counselfor Ptaintffs


    Dated: April 26, 2019                By:______________________
                                            Janine Lee Pollack
                                            THE SULTZER LAW GROUP P.C.
                                            351 W. 54th Street, Suite lC
                                            New York, NY 10019
                                            Telephone: 212-969-7810
                                            Fax: 888-749-7747
                                            Email: pollackj thesuItzerlawgroup.com
                                            Interim Co-Lead Counsellor Plaintjffs
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 6 of 14 PageID #: 1189




                                             WOLF HALDENSTEIN
                                             ADLER FREEMAN & HERZ LLC
                                             111 W. Jackson St., Suite 1700
                                             Chicago, IL 60604
                                             Telephone: 312-984-0000
                                             fax:212-545-4653
                                             Email: malmstrom@whafh.com


     Dated: April 24, 2019                By:____________________
                                             Stephen Patrick DeNittis
                                             DENITTIS OSEFCHEN, PC
                                             5 Greentree Centre
                                             525 Route 73 North, Suite 410
                                             Mariton, NJ 08053
                                             Telephone: 856-797-9951
                                             Fax: 856-797-9978
                                             Email: sdenittis@denfttislaw.com
                                            Interim Co-Lead Counselfor Plaintiffs


    Dated: April 24, 2019
                                            Laurence D. King
                                            Mario M. Choi
                                            KAPLAN FOX & MLSHEIMER LLP
                                            350 Sansome Street, Suite 400
                                            San Francisco, CA 94104
                                            Telephone: 415-772-4700
                                            Fax: 415-772-4707
                                            Email: lldn @kaplanfox.com

                                            Adthr.oaçforpgf’


    Dated: April 24,2019                 By:____________________
                                            Marc Wites
                                                   .



                                            WITES LAW FIRM
                                            4400 North Federal Highway
                                            Lighthouse Point, FL 33064
                                            Telephone: 954-570-8989
                                            Fax: 954-354-0205
                                            Email: mwites@witeslaw.com
                                           Additional Counsel for Ptaintffs



    Dated: April 24, 2019                By:________________
                                            Justin Farahi
                                            Raymond M. Collins
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 7 of 14 PageID #: 1190




                                            FABAHI LAW FIRM APC
                                            22760 Hawthorne Boulevard Suite 230
                                            Torrance, CA 90505
                                            Telephone: 310-774-4500
                                            Fax: 424-295-0557
                                            Email: justinfarahi1aw.com
                                            Email: raymondfarahi1awgmail.com
                                            Additional counselfor PlaintVfs


    Dated: April 24, 2019                By:____________________
                                            Joseph 0. Sauder
                                            Matthew D. Schelkopf
                                            SAUDER SCHELKOPF
                                            555 Lancaster Ave.
                                            Berwyn, PA 19312
                                            Telephone: 610-200-0580
                                            Email: jgssstriallawyers.com
                                            Email: mdssstrial1awyers.com
                                           Additional counselfor Plaint?ffs


                                         By:_________________
    Dated: April 24,2019
                                           Brittany We’ner
                                           Seth Asher Nadler
                                           IMBESI LAW, P.C.
                                           450 Seventh Avenue
                                           Suite 1408
                                           New York, NY 10123
                                           Telephone: 646-380-8172
                                           Fax; 212-658-9177
                                           Email: brittany©lawiem.com
                                           Email: seth@lawicb.com
                                           Additional counselfor Plaintjffs
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 8 of 14 PageID #: 1191




                                           Justin farahi
                                           Raymond M. Collins
                                           FARAffi LAW FIRM APC
                                           22760 Hawthorne Boulevard Suite 230
                                           Torrance, CA 90505
                                           Telephone: 310-774-4500
                                           fax: 424-295-0557
                                           Email: justin@farahilaw.com
                                           Email: raymondfarahilawgmai1.com
                                           Additional Counsellor Plainttifs


    Dated: April 24, 2019               By:______
                                           Joseph G. Sauder
                                           Matthew D. Schelkopf
                                           SAUDER SCHELKOPF
                                           555 Lancaster Ave.
                                           Berwyn,PA 19312
                                           Telephone: 610-200-0580
                                           Email: jgssstriallawyers.com
                                           Email: mds@sstriallawyers.com
                                           Additional Counselfor Plaintiffs


                                        By:_________________
    Dated: April 24, 2019
                                          Brittany Weiner
                                          Seth Asher Nadler
                                          IMBESI LAW, P.C.
                                          450 Seventh Avenue
                                          Suite 140$
                                          New York, NY 10123
                                          Telephone: 646-380-8172
                                          fax: 212-65$-9177
                                          Email: brittany@lawicm.com
                                          Email: seth@tawicb.com
                                          Additional Counselfor Plaintiffs
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 9 of 14 PageID #: 1192




                                            Personal Care Company, Edgeweti
                                            Personal Care, LLC, Edgewell Personal
                                            Care Brands, LLC, Playtex Products,
                                            LLC, and Sun Pharmaceuticals, LLC


   Dated: April 24, 2019                 By:_____________________
                                            Frederic S. Fox
                                            KAPLAN FOX & MLSHEIMER LLP
                                            850 Third Avenue, 14th Floor
                                            New York, NY 10022
                                            Telephone: 212-687-1980
                                            Fax: 212-687-7714
                                            Email: ffox@kaplanfox.com
                                            Liaison Counsellor Plaintiffs


   Dated: April 24, 2019                 By:_____________________
                                            Hunter Jay Shkolnik
                                            Salvatore C. Badala
                                            Paul Brian Maslo
                                            NAPOLI SHKOLNIK PLLC
                                            360 Lexington Avenue, 11th Floor
                                            New York, NY 10017
                                            Telephone: 212-397-1000
                                            Fax: 646-243-7603
                                            Email: pmaslo@napolilaw.com
                                            Email: hunter@napolilaw.com
                                            Email: sbadala@napolilaw.com
                                            Interim Co-Lead Counsel for Ptaintffs


   Dated: April 24, 2019                                     4)   ‘;t
                                        By:-

                                           Janine Lee Pollack
                                           THE SULTZER LAW GROUP P.C.
                                           351 W. 54th Street, Suite 1C
                                           New York, NY 10019
                                           Telephone: 212-969-7810
                                           Fax: 888-749-7747
                                           Email: pollackj@thesultzerlawgroup.com
                                           Interim Co-Lead Counsel for Ptaintffs




   Dated: April 24, 2019
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 10 of 14 PageID #: 1193




                                             Personal Care Company, Edgewelt
                                             Personal Care, LLC, Edgewell Personal
                                             Care Brands, LLC, Ptaytex Products,
                                             LLC’, and Sun Pharmaceuticals, LLC


     Dated: April 24, 2019                By:____________________
                                             Frederic S. Fox
                                             KAPLAN FOX & KILSHEIMER LLP
                                             850 Third Avenue, 14th Floor
                                             New York, NY 10022
                                             Telephone: 212-687-1980
                                             Fax: 212-687-7714
                                             Email: ffox@kaplanfox.com
                                            Liaison Counsellor PlainhiXfs

     Dated: April 24, 2019
                                          By:_____________________
                                             Hunter Jay Shkolnik
                                             Salvatore C. Badala
                                             Paul Brian Maslo
                                             NAPOLI SHKOLNIK PLLC
                                             360 Lexington Avenue, 11th floor
                                             New York, NY 10017
                                             Telephone: 212-397-1000
                                             Fax: 646-843-7603
                                             Email: pmaslo@napolilaw.com
                                            Email: hunter@napolilaw.com
                                            Email: sbadala@napolilaw.com
                                            Interim Co-Lead Counselfor Ptaintffs


    Dated: April 24, 2019                By:_____________________
                                            Janine Lee Pollack
                                            THE SULTZER LAW GROUP P.C.
                                            351 W. 54th Street, Suite IC
                                            New York, NY 10019
                                            Telephone: 212-969-7810
                                            F ax: 888-749-7747
                                            Email: pollackjthesu1tzerlawgroup.com
                                            Interim Co-Lead Counselfor Plaintiffs




   Dated: April 24, 2019
                                            Carf<’. Matmstrom
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 11 of 14 PageID #: 1194




                                               Personal Care Company, Edgewett
                                               Persona! Care, LLC, Edgewett Personal
                                               C’ctre Brands, LLC, Ptuytex Products,
                                               LLC’, and Sun Pharmaceuticals, LLC


    Dated: April 24, 2019                 3Y:)etS

                                               KAPLAN FOX & ML HEIMER LLP
                                               $50 Third Avenue, 14th floor
                                               New York, NY 10022
                                               Telephone: 212-687-1980
                                               Fax: 212-687-7714
                                               Email: ffox@kapianfox.com
                                               Liaison Cotrnsetfor Ptaintffs


    Dated: April 24, 2019                By:
                                               Hunter Jay Shkolnik
                                               Salvatore C. Badala
                                               Paul Brian Maslo
                                               NAPOLI SHKOLNIK PLLC
                                               360 Lexington Avenue, 11th floor
                                               New York, NY 10017
                                               Telephone: 212-397-1000
                                               Fax: 646-843-7603
                                               Email: pmaslo@napoIilaw.com
                                               Email: hunter@napolilaw.com
                                               Email: sbada1anapo1i taw.com
                                               Interim Co-Lead C’ounselfor Ptaüttffs


    Dated: April 24, 2019                By:_____________________
                                            Janine Lee Pollack
                                            THE SULTZER LAW GROUP P.C.
                                            351 W. 54th Street, Suite IC
                                            New York. NY 10019
                                            Telephone: 212-969-7810
                                            fax: 888-749-7747
                                            Email: pollackj thesu1tzerlawgroup.com
                                            Interim Co-Lead Counselfor Ptaint[fs




    Dated: April 24, 2019                By:_____________________
                                            Carl V. Malmstrom
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 12 of 14 PageID #: 1195




                                             WOLF HALDENSTEIN
                                             ADLER FREEMAN & HERZ LLC
                                             111 W. Jackson St., Suite 1700
                                             Chicago, IL 60604
                                             Telephone: 312-984-0000
                                             Fax: 212-545-4653
                                             Email: malmstrom@whath. corn


    Dated: April 24, 2019                 By:____________________
                                              Stephen Patrick DeNittis
                                             DENITTIS OSEFCHEN, PC
                                             5 Greentree Centre
                                             525 Route 73 North, Suite 410
                                             Mariton, NJ 08053
                                             Telephone: 856-797-9951
                                             Fax: 856-797-9978
                                             Email: sdenittis@deniffislaw.com
                                             Interim Co-Lead Counselfor Plaintffs


    Dated: April 24, 20l9                 By:_________________
                                                rence D. King
                                            Mario M. Chol
                                            KAPLAN FOX & KILSHEIMER LLP
                                            350 Sansome Street, Suite 400
                                            San Francisco, CA 94104
                                            Telephone: 415-772-4700
                                            Fax: 415-772-4707
                                            Email: lkingkaplanfox.corn
                                            Email: rnchoi@kaplanfox.com
                                            Additional Co unsetfor Ptaint[fs


    Dated: April 24, 2019                By:____________________
                                            Marc A. Wites
                                            WITES LAW FIRM
                                            4400 North Federal Highway
                                            Lighthouse Point, FL 33064
                                            Telephone: 954-570-8989
                                            Fax: 954-354-0205
                                            Email: mwites@wi teslaw. corn
                                            Additional counselfor Plaintjffs



    Dated: Aprit 24, 2019                By:___________________
                                            Justin Farahi
                                            Raymond M. Collins
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 13 of 14 PageID #: 1196




                                              WOLv RALDENSTE1J
                                              ADLER FREEMAN & RERZ LLC
                                              liii W. Jackson St., Suite 1700
                                              hicago, 1160604
                                              ‘e1ephone: 312-984-0000
                                              Pax: 212-545-4653
                                              mail:
                                                     malmsfrom@whaffi corn

           Dated: April 26, 2019
                                           By:!
                                               $tephen Patrick DeNiffis
                                              )EN1TTIs
                                                           OSEFCREN, PC
                                               S Greentree Centre
                                              25 Route 73 North, Suite 410
                                              14arlton, NJ 08053
                                              i’e]ephone: 856-797-9951
                                             Fax: 856-797-9978
                                             rnai1: Sdenittis@denjttislaw corn
                                             Interim Co-Lead Counselfor Plaintiffs

          Dated: April 26, 2019
                                          By:1___________________
                                             Laurence]). King
                                             Mario M. Choi
                                            KAPLAN FOX & K[LSHEIMER LLP
                                            30 Sansome Street, Suite 400
                                            San Francisco, CA 94104
                                            Thlephone: 415-772-4700
                                            Fà,x: 415-7724707
                                            Enai1: Jkingkaplarifox.com
                                            Eitiaii: mchoikap1anfox.com
                                            Additional Counsetfor Plaintiffs

        Dated: April 26, 2019
                                           Marc A. Wites
                                           WITES LAW FIRM
                                           44)0 North Federal Highway
                                           Lighthouse Point, FL 33064
                                           Telephone: 954-570-8989
                                           Fák: 954-354-0205
                                           Eniai]: rnwites@wjtesiaw corn
                                           Additional C’ounsetfor Plaintiffs


        Dated: April 26, 2019
                                           Jutin Fara
                                           Raymond M. Collins
Case 1:16-cv-03371-KAM-RLM Document 82 Filed 04/30/19 Page 14 of 14 PageID #: 1197




       Dated: Apr1126,2019                By:
                                                Carl V. Malmstrom
                                                WOLF HALDENSTEIN
                                                ADLER FREEMAN & HERZ LLC
                                                Ill W. Jackson St., Suite 1700
                                                Chicago, IL 60604
                                                Telephone: 312-984-0000
                                                fax: 212-545-4653
                                                Email; main         whatu


      Dated   Apnl26,2019
                                                Steplyfratrick DeNittis
                                                DE?41TTIS OSEFCHEN, PC
                                                5 Greentree Centre
                                                525 Route 73 North, Suite 410
                                                Mariton, NJ 08053
                                                Telephone: 856-797-9951
                                                fax: 856-797-9978
                                                Email: sdcnittis@denittislaw.com
                                                Interim Co-Lead counselfor P1aintffs


      Dated: April 26, 2019               By:
                                            Laurence D. King
                                            Mario M.Choi
                                            KAPLAN FOX & IULSHEIMER LLP
                                            350 Sansome Street, Suite 400
                                            San Francisco, CA 94104
                                            Telephone: 415-772-4700
                                            Fax: 415-772-4707
                                            Email: lkingkaplanfox.com
                                            Email: mchoi@kaplanfox.com
                                            Additional counselfor Plaintjffs


     Dated: April 26, 2019               By:.
                                          Marc A. Wites
                                          WITES LAW FIRM
                                          4400 North federal Highway
                                          Lighthouse Point, FL 33064
                                          Telephone: 954-570-8989
                                          fax: 954-354-0205
                                          Email: mwites@witeslaw.com
                                          Additional counselfor PlaintVfs
